UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                             No. 11-cr-007 (RJS)
                                                                  ORDER
 SABINA RAFIKOVA,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Defendant Sabina Rafikova requests that the minutes of her May 3, 2013 sentencing be

unsealed. (Doc. No. 46.) The government does not oppose Rafikova’s request. (Doc. No. 49.)

In light of the presumption in favor of open records and because there are no countervailing

interests, see United States v. Amodeo, 71 F.3d 1044, 1051–53 (2d Cir. 1995), IT IS HEREBY

ORDERED THAT the minutes of Defendant’s sentencing shall be unsealed.



SO ORDERED.

Dated:          July 8, 2021
                New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
